DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species D (Figures 8-9) in the reply filed on February 2, 2021 is acknowledged.  Claims 92-120 are new.  

Claim Objections
Claims 92-94, 97 and 108 are objected to because of the following informalities:  
Regarding claim 92, in line 16, Applicant recites “the multi-band element”.  There is insufficient antecedent basis in the claim for this recitation.  Examiner presumes Applicant means “the first reflective layer” instead of “the multi-band element”.   Appropriate correction is required.  Additionally, in line 19, Applicant recites “the display color filter”.  There is insufficient antecedent basis in the claim for this recitation.  Appropriate correction is required.  
Regarding claim 93, in lines 5-6, Applicant recites “the display output illumination surface”.  There is insufficient antecedent basis in the claim for this recitation.  Appropriate correction is required.  
Regarding claim 94, in line 6, Applicant recites “a first reflective filter layer”.  Is this different from “first reflective filter” recited in claim 92, or is it the same element?  
Regarding claim 97, in line 2, Applicant recites “the light guide”.  There is insufficient antecedent basis in the claim for this recitation.  Appropriate correction is required.  
Regarding claim 108, in line 7, Applicant recites “the multi-band layer”.  There is insufficient antecedent basis in the claim for this recitation.  Did Applicant intend to recite “the multi-band reflective filter layer” as recited in lines 5-6?  Again, in lines 19-20, Applicant recites “the optical stack multi-brand transmission layer”.  There is insufficient antecedent basis in the claim for this recitation.  Did Applicant intend to recite “the multi-band reflective filter layer” as recited in lines 5-6?  For examination purposes Examiner treats the claim as reciting “the multi-band reflective filter layer” instead of “the multi-band layer” and “the optical stack multi-brand transmission layer”.  Appropriate correction is required.  
Similarly in claim 109, lines 1-2, Applicant recites “the multi-band transmission layer”.  Did Applicant intend to recite “the multi-band reflective filter layer” instead?  For examination purposes Examiner treats the claim as reciting “the multi-band reflective filter layer” instead of “the optical stack multi-brand transmission layer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 104-105 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claims 104, Applicant appears to be improperly combining the embodiments illustrated in Figures 8 and 9.  Independent claim 92, upon which claim 104 depends, recites among other elements: an inverse prismatic element for receiving light reflected from the multi-band element and transmitting the reflected light along the light path to the conversion element.  Figure 8 appears to illustrate this inverse prismatic element as element 32 (BEF), thus it is unclear to Examiner how the embodiment of Figure 9 can include an inverse prismatic element which receives light reflected from the multi-band element and transmitting the reflected light along the light path to the conversion element.  Examiner respectfully asks Applicant to explain the apparent conflict or amend/cancel claim 104 accordingly.  
Additionally, claim 105 recites that the conversion element and the first reflective filter are formed on opposite sides of a film substrate layer, which is also inconsistent 

Allowable Subject Matter
If rewritten to overcome the objections set forth above, claims 92-103 and 106-120 would be allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 92, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a light recycling assembly for enhancing spectral purity of transmitted light of a display, the assembly comprising: at least one light source; and an optical stack comprising: a first reflective filter disposed in a light path that includes the display and operable to transmit light only over a multi-band of wavelengths, wherein the multi-band includes a finite number of bands of wavelengths spanning substantially non-overlapping ranges, and to reflect light wavelengths not of the multi-band;.a conversion element configured to receive the reflected light from the first reflective filter and to convert the reflected light to light substantially comprising wavelengths within the transmission wavelengths of the multi-band; an inverse prismatic element for receiving the light reflected from the multi-band element, transmitting the reflected light along the light path to the conversion element, and focusing the converted light into a predetermined incident angle of transmission of the multi-band, and towards the display color filter.  The best prior arts of record (Ouderkirk and An; cited below), generally disclose the claimed invention but fail to an inverse prismatic element for receiving the light reflected from the multi-band element, transmitting the reflected light along the light path to the conversion element, and focusing the converted light into a predetermined incident angle of transmission of the multi-band, and towards the display color filter.  Nor does Examiner find sufficient reason or motivation to modify the devices in Ouderkirk and An to achieve the claimed structural and functional differences.  Claims 93-103 and 106-107 are allowable in that they are dependent on, and further limit claim 92.
Regarding claim 108, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a method of recycling light for enhancing the spectral purity of transmitted light of a display color-gamut primary colors, comprising: transmitting light substantially of a multi-band of wavelengths within a pre- determined range of angles of incidence to a multi-band reflective filter layer within a display optical stack, wherein each waveband transmitted by the multi-band layer is centered on a wavelength corresponding to a primary color of the display color-gamut; and, wherein the spectral width of each waveband transmitted by the multi-band layer is of a pre-determined width matching the light transmission characteristics of the optical stack, and corresponding to the outputting of said primary color spectral purity from the optical stack; reflecting light wavelengths outside the multi-band transmission and wavelengths outside the predetermined range of angles of incidence receiving the reflected light; recycling the reflected light to generate a converted light, of wavelengths substantially within the multi-band and within the predetermined range of the angles of incidence; and directing the converted light towards the optical stack multi-each waveband transmitted by the multi-band layer is centered on a wavelength corresponding to a primary color of the display color-gamut and wherein the spectral width of each waveband transmitted by the multi-band reflective filter layer is is of a pre-determined width matching the light transmission characteristics of the optical stack, and corresponding to the outputting of said primary color spectral purity from the optical stack.  Nor does Examiner find sufficient reason or motivation to modify the devices in Ouderkirk and An to achieve the claimed structural and functional differences.  Claims 109-120 are allowable in that they are dependent on, and further limit claim 108.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Ouderkirk et al 	US 2013/0279151
An et al		US 2015/0219288

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082.  The examiner can normally be reached on Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P GRAMLING/Primary Examiner, Art Unit 2875